Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT 
 	A corrected Notice of Allowance is being issued to fix a typo in previously allowed claim 16 from the Allowance mailed 3/10/2021. The correction is detailed below.
EXAMINER’S AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dalton Case on (2/26/2021).
Claim 1 (previously presented):  A method for improving identification of information in an electronic document, comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document based on the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition 
Claim 2 (previously presented): The method of Claim 1, further comprising: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
Claim 4 (previously presented):  The method of Claim 1, further comprising: transmitting the image of the document to a remote processing system, wherein the remote processing system is configured to: perform the determining the subset of image adjustment parameters; perform the determining the value for each respective image adjustment parameter in the subset of image adjustment parameters; perform the adjusting the image of the document according to the value for each respective image adjustment parameter in the subset of image adjustment parameters; and perform the optical character recognition process on the adjusted image of the document; and receiving the one or more values in the document from the remote processing system.

Claim 9 (previously presented):  The electronic device of Claim 8, wherein the method further comprises: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
Claim 11 (previously presented):  The electronic device of Claim 8, wherein the method further comprises: transmitting the image of the document to a remote processing system, wherein the remote processing system is configured to: perform the determining the subset of image adjustment parameters; perform the determining the value for each respective image adjustment parameter in the subset of image adjustment parameters; perform the adjusting the image of the document according to the value for each respective image adjustment parameter in the subset of image adjustment parameters; and perform the optical character recognition process on the adjusted image of the document; and receiving the one or more values in the document from the remote processing system.
Claim 15 (previously presented): A non-transitory computer-readable medium comprising instructions that, when executed by a processor of an electronic device, cause the electronic device to perform a method for improving identification of information in an electronic document, the method comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available 
Claim 16 (currently amended):  The non-transitory computer-readable medium of Claim 15, 
wherein the method further comprises: providing the one or more labels in the document and the corresponding values of the one or more values in the document for each respective label to an application running on the mobile device separate from the optical character recognition process.
.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 8 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 8 & 15 that includes 
Claim 1:
…
“
A method for improving identification of information in an electronic document, comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document based on the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Claim 8:
…
“
An electronic device, comprising a non-transitory memory comprising computer-executable instructions; a processor configured to execute the computer-executable instructions and cause the electronic device to perform a method for improving identification of information in an electronic document, the method comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document based on the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Claim 15:
…
“
A non-transitory computer-readable medium comprising instructions that, when executed by a processor of an electronic device, cause the electronic device to perform a method for improving identification of information in an electronic document, the method comprising: obtaining, via a camera of a mobile device, an image of a document; providing the image of the document to a machine trained model; determining a set of available image adjustment parameters; determining, by the machine trained model based on the image of the document, a subset of image adjustment parameters, of the set of available image adjustment parameters, to be adjusted in the image of the document in preparation for an optical character recognition process; determining a value for each respective image adjustment parameter in the subset of image adjustment parameters determined by the machine trained model; adjusting the image of the document according to the value for each respective image adjustment parameter in the subset of image adjustment parameters; performing the optical character recognition process on the adjusted image of the document; determining one or more labels in the document based on the optical character recognition process; determining one or more values in the document based on the optical character recognition process; for each respective label of the one or more labels in the document, determining a corresponding value of the one or more values in the document based on a region adjacent to the respective label comprising the corresponding value, wherein the respective label indicates a type of data associated with the corresponding value; determining one of the one or more determined values is not accurately identified by the optical character recognition process; and providing the adjusted image of the document to the machine trained model in order to determine an updated value for one or more image adjustment parameters in the subset of image adjustment parameters.
” 
Regarding dependent claims 2-7, 9-12, 14, 16-19 & 24-26 these claims are allowed because of their dependence on independent claims 1, 8 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661